32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Rickman LEWIS, Appellant,v.Al PROCTER, DEPUTY SHERIFF; Clay, Deputy, Defendants,Randy MARR, CORPORAL, Appellee,John HEMEYER, Defendant.
No. 93-4117.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1994.Filed:  August 2, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Rickman Lewis, a Missouri inmate, appeals the district court's1 order granting summary judgment in favor of defendant corrections officer Randy Marr in his 42 U.S.C. Sec. 1983 claim.  Having carefully reviewed the record, we conclude that an opinion would lack precedential value and that no error of material fact or law appears.  Accordingly, we affirm without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri